. The chancellor decided in this case that on a bill for a divorce, an injunction master is not authorized to grant an injunction, the effect of which will be to deprive the defendant of the custody and control of his children. That this is a power which cannot be delegated by the court to an injunction master; and as a general rule no order upon the subject should be made by the court itself ex parte, except in a case of urgent necessity. But that, in a proper ease, an injunction may be allowed, to restrain the defendant from carrying the children of the marriage, or permitting them to be carried, out of the State and beyond the jurisdiction of the court, until an application can be made to the court for an order declaring which party shall have their custody pending the litigation. Injunction dissolved. Motion for attachment denied, with costs- Reference to a master directed, to inquire and report as to allowance for alimony and expenses of suit. Until further order, complainant to have the care and custody of the youngest child, and the defendant the care and custody of the two eldest.